DETAILED ACTION
This Office Action is in response to the Remarks and Terminal Disclaimer filed on 28 February 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: independent claim(s) 1 and 12 is/are allowable because the closest prior art does not appear to disclose, alone or in combination, the limitations of: a first press-stage having a first pressing surface; a second press-stage having a second pressing surface facing the first pressing surface; a stopper positioned between the first press-stage and the second press-stage, the stopper comprising at least one internal cavity and a continuous wall surrounding the at least one internal cavity; a semiconductor substrate positioned between the first press-stage and the second press- stage; a first stack of semiconductor dies connected to the semiconductor substrate, the first stack of semiconductor dies positioned at least partially within the at least one internal cavity of the stopper between the semiconductor substrate and the first press-stage; wherein the stopper is configured to limit movement of the first and second pressing surfaces toward each other to limit compression of the first stack of the semiconductor to a desired thickness. Specifically, the aforementioned limitations appear to be material to the inventive concept of the application at hand to prevent the malfunctioning of solder connections.
The claims of the application at hand that depend from allowable claims are allowable because they respectively depend, directly or indirectly, from the allowable claims of the application at hand. .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN Y CHOI whose telephone number is (571)270-7882. The examiner can normally be reached M-F 9-5 (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CALVIN Y. CHOI
Primary Examiner




/CALVIN Y CHOI/Primary Examiner, Art Unit 2812